Citation Nr: 1402791	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION


The Veteran served on active duty from March 1998 to July 1998.  The Appellant is the Veteran's former spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The Appellant was legally married to the Veteran in October 2003.

2.  The Appellant and the Veteran were divorced on July 15, 2009.

3.  The Appellant filed a claim of entitlement to apportionment of the Veteran's VA benefits on September 14, 2009.


CONCLUSION OF LAW

The criteria for entitlement to apportionment of the Veteran's VA benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.50, 3.450, 3.400(e)(1) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The VCAA does not apply to claims filed under Chapter 53 of Title 38, United States Code, which pertain to payment and disbursement of benefits once duly awarded.  Rather, the VCAA duties attach under a claim filed pursuant to Chapter 51 seeking benefits entitlement.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, there existed no duty under the VCAA to provide comprehensive notice and assistance to the Appellant in the development of the instant claim.

The pertinent facts regarding the Appellant's marital status, the date divorce, and the date of the Appellant's claim are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  The question of the Appellant's legal status as a spouse for purpose of receipt of VA benefits is determined by application of relevant law.  Where a claim may be resolved on the governing law, and not with regard to factual background, it has been held that the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Appellant in the development of the claim.  

Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  One type of apportionment is a "general apportionment" where an apportionment may be paid if the veteran's spouse is not living with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant (here, the appellant) to establish the existence of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  

Both of the above types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. §§ 3.450.

The general rule for effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  The effective date of an apportionment based on an original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e)(1). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The facts of this case are not in dispute.  A Certificate of Marriage from the state of South Dakota shows that the Appellant was legally married to the Veteran in October 2003.  A divorce decree shows that she and the Veteran were divorced on July 15, 2009, after a period of separation beginning in May 2008.  The Appellant filed an informal claim of entitlement to apportionment of the Veteran's VA benefits on September 14, 2009.  There were no documents received from the Appellant prior to September 2009 that can be construed as a claim for apportionment.  

At the time the Appellant filed the claim for apportionment, she was not married to the Veteran, and is thus, not entitled to apportionment of his benefits as his spouse.  Apportionment is a mechanism by which a portion of a Veteran's benefits, either pension or compensation, may be paid directly to his or her dependents.  The key to basic eligibility for apportionment is a dependent relationship.  VA recognizes a spouse, a surviving spouse, children, or parents as dependents eligible for apportionment.  38 C.F.R. §§ 3.450, 3.452. 

The Appellant contends that apportionment is warranted for the time period from July 2008 to July 2009, from when she initially filed for a divorce to the date her divorce was finalized.  The record shows, however, that the initial claim for apportionment was received in September 2009, after the Appellant's July 2009 divorce from the Veteran.  A veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. 
§ 3.458(g).  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. 
§ 101(31); 38 C.F.R. §§ 3.1(j), 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  A divorce severs the dependent relationship.  

The record does not reflect that the Appellant filed a claim for apportionment, formal or informal, prior to September 2009, nor does the Appellant contend such.  The effective date of an award is generally based on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400.  Accordingly, the Board finds that the Appellant is not entitled to apportionment for VA benefits for the time period prior to the September 2009 date of claim, despite her assertion of earlier entitlement.  See also 38 C.F.R. 
§ 3.400(e)(1) (The effective date of a claim for apportionment will be set on the first date of the month following the month the claim is received.)  

Apportionment is possible only to provide support for the dependents of a Veteran. The July 2009 divorce severed the dependent relationship between the Veteran and the Appellant, and she is accordingly not eligible for apportionment.  Because the Appellant's claim for apportionment was not received by VA until September 2009, she is not entitled to benefits for any period prior to September 2009, including the period of time she was married to but separated from the Veteran from July 2008 to July 2009.  The Board is without authority to grant equitable relief; rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  

As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to apportionment of the Veteran's VA compensation benefits is denied




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


